Citation Nr: 0017371	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to VA benefits based on the appellant's status as 
the helpless child of the veteran.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1944.  The veteran died in November 1964, and the appellant 
is the veteran's daughter.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from an August 1998 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit sought by the appellant.


REMAND

The appellant contends that she is entitled to VA benefits 
based on her status as the helpless child of a veteran.  A 
preliminary review of the record discloses that additional RO 
development is required prior to further Board review of the 
appellant's claim.

The evidence of record discloses that the appellant requested 
a hearing before the BVA in Washington, D.C. in a VA Form 9 
(Appeal to Board of Veterans' Appeals) received by the RO in 
February 1999.  In a February 1999 letter, the RO requested 
the appellant to clarify whether she wished to appear for a 
Board hearing in Washington, DC, or whether she would prefer 
a Travel Board hearing at the RO in Indianapolis, Indiana.  
The appellant did not respond to this request for 
clarification and the appellant was subsequently scheduled 
for a June 26, 2000 hearing in Washington, DC.  She was 
notified of the hearing at her last known address of record 
by a letter dated June 5, 2000.  A notation in the record 
indicates that the June 26, 2000 hearing was subsequently 
canceled, apparently at the appellant's request.  In a 
statement dated June 7, 2000 and received by the Board on 
June 15, 2000, the appellant requested that the hearing be 
re-scheduled and that she be afforded a BVA hearing at the RO 
in Indianapolis, Indiana in lieu of a BVA hearing in 
Washington, DC.  The appellant requested a BVA hearing at the 
RO, because it would be closer to her residence.  

Pursuant to 38 C.F.R. § 20.704(c)(1999), which governs 
procedures regarding Board hearings, "[r]equests for a 
change in a hearing date may be made at any time up to two 
weeks prior to the scheduled date of the hearing if good 
cause is shown.  Such requests must be in writing, must 
explain why a new hearing date is necessary, and must be 
filed with the office of the official of the Department of 
Veterans Affairs who signed the notice of the original 
hearing date."  

In the present case, it appears that the appellant canceled 
the scheduled hearing in a timely manner and has requested 
that she be afforded a BVA hearing at the RO.  Therefore, the 
Board concludes that under 38 C.F.R. § 20.704(c), the 
appellant is entitled to a BVA hearing at the RO.  

Accordingly, this case is remanded to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
RO at the next available opportunity.

Following the hearing, the claims file should be returned to 
the Board for further appellate review.  The purpose of the 
REMAND is to afford the appellant due process of law.  The 
Board intimates no opinion, favorable or unfavorable, as to 
the merits of this claim.  The appellant has the right to 
submit additional evidence or argument on this matter, but 
she is not required to act until she is otherwise notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


